Title: To James Madison from William F. Gray, 28 May 1823
From: Gray, William F.
To: Madison, James


        
          Sir,
          Fredericksburg May 28. 1823
        
        Yours of the 24th. duly recd. I thank you for your attention to my enquiry. By the mail that conveys this I send you the North American Review for April 1822. The No. for Octo. 1822 contains the Review of “Europe.” I have not a copy of it in store at present. I however send you, on loan, a Vol. from the Circulating Library, which contains that article, which you will please to return when read. In a few days I expect to be able to send the No. on acct. to complete your set.
        I find I have charged you with two copies of No. 54 of the Quarterly Review. Have the goodness to examine your Library, and if you have recd. two copies of that No. please to return one to Your obt. svt.
        
          W. F. Gray
        
      